McLaughlin, J. (dissenting):
I agree with Mr. Justice Dowling that the plaintiff is entitled1 on this appeal to “ the most favorable inferences to be drawn from the testimony,” but this does not aid her. The facts proved, and every legitimate inference to be drawn therefrom, do not show a single negligent act on the part of the defendant or its employees. The testimony offered on the part of the plaintiff fairly tended to establish that two of the defendant’s employees were, shortly prior to the explosion, working with a lighted candle and lamp in the cellar of the building where the explosion occurred; that before the explosion these two employees locked and subsequently unlocked the gas meter in the plaintiff’s apartment, and that some few minutes before the explosion the odor of gas (what kind of gas does not appear) was noticed in the cellar. The negligence of the defendant cannot be predicated upon the fact that the gas meter in the plaintiff’s apartment was locked and unlocked, or that the defendant’s employees went into the cellar, a dark place, with lights for the purpose of inspecting or repairing, if that be conceded, of which there is no proof, gas meters or pipes there located. That the lights did not cause the explosion at the time the odor of gas was noticed in the cellar is evidenced by the fact that the explosion did not take place until some little time thereafter. There is no evi-. dence whatever from which it - can be inferred that the defendant’s employees were negligent in any respect, or that their presence in the cellar was the cause of the explosion. The fact that an explosion occurred did not, of itself, establish the negligence of the defendant (Cosulich v. Standard Oil Co., 122 N. Y. 118 ; Krzywoszynski v. Consolidated Gas Go., 4 App. Div. 161; Schaum v. Equitable Gas Light Co., 15 id. 74), nor. can its negligence be predicated “upon a conjecture built upon a bare possibility.” (Egan *216v. Dry Dock, E. B. & B. R. R. Co., 12 App. Div. 556.) Before the plaintiff could recover she was bound to establish some specific act of negligence or offer evidence from which the same could be inferred upon the part of the defendant which caused the explosion. (Morris v. Railway Co., 148 N. Y. 182; Dobbins v. Brown, 119 id. 188; Bond v. Smith, 113 id. 378; Kirby v. D. & H. C. Co., 20 App. Div. 473.) There was no evidence which would have justified the jury in finding in favor'of the plaintiff and for that reason the complaint was properly dismissed. Had the case been sent to the jury and a verdict rendered in favor of the plaintiff I do not see how it could have been permitted to stand,- because it would have for its foundation not evidence, but a mere surmise or guess on their pari, and this is not enough. .
For these reasons I vote to sustain the judgment.
Judgment reversed and new trial ordered, with costs to appellant to abide event.